Citation Nr: 1312736	
Decision Date: 04/17/13    Archive Date: 05/02/13

DOCKET NO.  10-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied claims for service connection for bilateral hearing loss and tinnitus.  In June 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in October 2010.  

For reasons expressed below, the matters on appeal are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claims for service connection for bilateral hearing loss and tinnitus is warranted.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in- service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

A VA examination to obtain a medical nexus opinion is warranted in the Veteran's appeal of his claims for service connection for bilateral hearing loss and tinnitus.  In this regard, current medical evidence indicates that the Veteran has bilateral hearing loss which meets VA's definition of a disability (as defined pursuant to 38 C.F.R. § 3.385), as well as intermittent tinnitus.  There is also evidence which supports the Veteran's lay assertions of acoustic trauma due to heavy equipment and airplane noise during service - i.e., service records which reflect receipt of Marksman Badge and his military occupational specialty during service was an airframe repairman, along with his having been awarded the Vietnam Campaign Medal and the Vietnam Service Medal with two overseas bars.  

The record shows that the Veteran was afforded a VA examination in April 2010.  Unfortunately, the medical opinions provided by the April 2010 VA examiner are not adequate to evaluate his claim because, as noted in his NOD, the Veteran asserts that the examining clinician did not record an accurate clinical history.  Rather than what was recorded in the report of that examination-that  that he had first noticed a hearing loss and tinnitus eight (8) months after his October 1968 discharge from service-is inaccurate.  The Veteran contends that he had actually reported that he had first notice his hearing loss and tinnitus during his active military service.  As this evidence is relevant to the opinion provided, additional medical evidence-i.e., an opinion that considers all the relevant evidence-to include the noted assertions-is needed to decide the claims.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Miller, 11 Vet. App. at 348.  Accordingly, a VA examination to obtain medical nexus opinions is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician or audiologist, with appropriate testing, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination and/or testing, without good cause may result in denial of the original claims for service connection for residuals of bilateral hearing loss and tinnitus (as these claims will be considered on the basis of the evidence of record.  See 38 C.F.R. § 3.655(a), (b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination and/or testing sent to him by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

In this regard, the claims file currently includes records from a VA outpatient facility at Poplar Bluff, Missouri, from October to December 2009, which reflect in part that the Veteran was given hearing aids.  More recent records from this facility may exist.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the noted facility all outstanding, pertinent VA outpatient treatment records since December 2009, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities. 

Furthermore, although in connection with his  January 2010 claim, the Veteran  reported that he had not received any treatment for the claimed disabilities, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:  

1.  Obtain from the Poplar Bluff VA-OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since December 2009..  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any private clinical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by an ENT physician or audiologist, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether currently experiences unilateral or bilateral tinnitus. 

Then, for each diagnosed disability, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure. 

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in the service treatment records and post-service treatment records, his in- and post-service noise exposure, as well as the Veteran's assertions that he first experienced tinnitus and diminished hearing during service.. 

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.  

5.  If the Veteran fails to report to the scheduled examination and/or testing, obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination and/or testing sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence and legal authority..  

8.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

